DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niizuma (U.S. Patent Publication Number 2017/0077759).
Regarding Claim 1:
Niizuma discloses a power transmitting device that transmits power (Fig. 3, power-transmitting coil 21, power supply 5, platform 20, supports 27 and 28, basket 29, etc., and their related discussion) to a power receiving device having a power receiving coil in water (Fig. 3, underwater mobile object 10 with power-receiving coil 11, and their related discussion), the power transmitting device comprising: a power transmitting coil configured to transmit the (Fig. 3, power-transmitting coil 21 and its related discussion; see, for example, paragraphs 0068, 0072-0075, 0080-0085, 0129-0133, etc.); a support member that supports the power transmitting coil (Fig. 3, platform 20, transmitting coil support 27, and their related discussion; see, for example, paragraphs 0129-0133); and one or more spacers that hold the power transmitting coil and the support member (Fig. 3, basket member supports 28 for holding power-transmitting coil 21 and transmitting coil support 27 as shown, and their related discussion; see, for example, paragraphs 0129-0133).
Regarding Claim 2:
Niizuma teaches the limitations of the preceding claim 1. Niizuma further discloses wherein the one or more spacers are connected to the support member (Fig. 3, basket member supports 28 connected to transmitting coil support 27 as shown, and their related discussion; see, for example, paragraphs 0129-0133).
Regarding Claim 3:
Niizuma teaches the limitations of the preceding claim 1. Niizuma further discloses wherein the power transmitting coil is formed in an annular shape (Fig. 3, power-transmitting coil 21 and its related discussion; see, for example, paragraph 0072 which discloses the shape as a circular type, although as stated, the shape, size, or type is not particularly limited. The Applicant is also reminded that a change in shape or configuration is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application See In re Dailey, 149 USPQ 47 (CCPA 1976). The selection of a given shape would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application), and the support member supports the power transmitting coil along the power transmitting coil (Fig. 3, transmitting coil support 27 running along power-transmitting coil 21 as shown, and their related discussion; see, for example, paragraphs 0129-0133).
Regarding Claim 7:
Niizuma teaches the limitations of the preceding claim 1. Niizuma further discloses wherein the support member is formed of a non-conductive material or a nonmagnetic material (Fig. 3, transmitting coil support 27 and its related discussion; see, for example, paragraphs 0164, 0168, etc. which discloses the power-transmitting coil 21 passes is formed of a nonmagnetic and nonconductive material, such as resin, and that the power-transmitting coil support 27 also functions as the resin member, i.e. is also formed of a nonmagnetic and nonconductive material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niizuma (U.S. Patent Publication Number 2017/0077759) in view of Deguchi et al. (WO 2017/013825 A1).
Regarding Claim 4:
Niizuma teaches the limitations of the preceding claim 1. While Niizuma discloses wherein a spacer has a surface parallel to an outer periphery of the support member (Fig. 3, basket member supports 28 connected to transmitting coil support 27 as shown, and their related discussion; see, for example, paragraphs 0129-0133), Niizuma fails to teach the spacer has a through-hole into which a connection member for connecting another spacer is inserted.
However, Deguchi et al. discloses the spacer has a through-hole into which a connection member for connecting another spacer is inserted (Fig. 1, connection body 30, coils CL connected via connection body 30 as shown, and their related discussion; see, for example, paragraphs 0018-0021 which discloses connecting each coil via connecting bodies 30 so as to space the coils to a desired distance). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Niizuma to include a through-hole into which a connection member for connecting another spacer is inserted, as taught within Deguchi, so as to provide a way in which a plurality of transmission devices may be connected with one another thereby increasing the overall range and reach of the power transmission system.
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Niizuma (U.S. Patent Publication Number 2017/0077759)
Regarding Claim 8:
Niizuma teaches the limitations of the preceding claim 1. While Niizuma discloses support members and a plurality of power transmitting coils, Niizuma (Fig. 3) fails to teach annular support members and a plurality of power transmitting coils wound along an outer periphery of a support member.
However, Niizuma Fig. 7, discloses wherein a plurality of annular support members are formed in a cylindrical shape (Fig. 7, platform 20 and its related discussion; see, for example, paragraphs 0139-0142 which discloses the platform may take an elliptical shape), and a plurality of the power transmitting coils are wound along an outer periphery of a same support member (Fig. 7, power-transmitting coil(s) 21 disposed around the back of platform 20 having recess 30C as shown, and their related discussion; see, for example, paragraphs 0139-0142). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Niizuma figure 3 to form the support members in a cylindrical shape as taught within figure 7 of Niizuma, since it has been held that a change in shape or configuration is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application See In re Dailey, 149 USPQ 47 (CCPA 1976). The selection of a given shape would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  dependent claim 5 appears to be directed towards a non-obvious improvement over the prior art of record. Dependent claim 6 is objected to as being dependent upon objected to claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836